White, P. J.
With regard to bringing stolen property into this State from another country or State the statute provides: “If any person who' shall have committed an offense in any foreign country, State or Territory which, if committed in this State, would have been robbery, theft, or receiving of stolen goods or property knowing the same to have been stolen, shall bring said property into this State, he shall be deemed guilty of robbery, theft, or receiving of stolen goods knowing the same to have been stolen, as the case may be, and shall be punished as if the offense had been committed in this State.” Penal Code, art. 798.
*476But, to be good or sufficient in charging this offense, the indictment should aver and allege that the act charged to have been committed was a criminal act by the law of the State where committed. “The law of the foreign State becomes a necessary element in proving the guilt of the accused, and ought therefore to be averred.” State v. Morales, 21 Texas, 298.
Because the indictment in this case is fatally defective under the above stated rule, the judgment is reversed, and the case as in the manner prosecuted is dismissed.

Reversed and dismissed.